DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1-10, 16-20), (11-15) is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 12, respectively, of U.S. Patent No. 11,249,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the present independent and dependent claims are merely recantations of the parent independent claims.  When there is any deviation of claim language in the present claims, the deviation is implicit or reworded, but still has the same claimed functionality of the parent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, 9, 11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. U.S. Patent Application Publication US2014/0298093A1.
As per claim 1, Cook teaches 	a computer system comprising a memory and at least one processor coupled to the memory, the at least one processor configured to: scan session data representative of operation of a user interface comprising a set of user interface elements, wherein each user interface element in the set has a visual appearance in the user interface (¶ 0025, 0026, 0036, Fig. 1, wherein multiple elements are shown in the UI); evaluate, at a point in the session data, a difference in the visual appearance of at least one changed element within the set of user interface elements (¶ 0009, 0036, wherein each event (click, user input, etc.) implicitly changes the visual appearance); classify the at least one changed element as indicating an error (¶ 0043); store an association between the error and the point in the session data (¶ 0012); and provide access to the point in the session data via the association (¶ 0043, 0048).
As per claim 4, Cook teaches the computer system of Claim 1, wherein the at least one processor is further configured to detect the at least one changed element within the set of user interface elements (¶ 0036, 0043).
	As per claim 6, Cook teaches a computer system comprising a memory and at least one processor coupled to the memory, the at least one processor configured to: scan session data representative of operation of a user interface comprising a plurality of user interface elements (¶ 0025-0026, 0036, Fig. 1); detect, at a point in the session data, at least one changed element within the plurality of user interface elements (¶ 0036); classify, in response to detecting the at least one changed element, the at least one changed element as either indicating or not indicating an error (¶ 0043); store event data that is descriptive of the at least one changed element and the point in the session data at which the at least one changed element was detected (¶ 0042); and provide access to the point in the session data via the event data (¶ 0043, 0048).  
As per claim 7, Cook teaches the computer system of Claim 6, wherein at least one of the user interface elements has a visual appearance in the user interface (¶ 0036, 0025-0026).	
As per claim 9, Cook teaches the computer system of Claim 6, wherein the at least one processor is further configured to evaluate a difference in a visual appearance of the at least one changed element (¶ 0009, 0036).
	As per claim 11, Cook teaches a method of enhancing data descriptive of computer operations, the method comprising: scanning session data representative of operation of a user interface comprising a set of user interface elements, wherein each user interface element in the set has a visual appearance in the user interface (¶ 0025-0026, 0036, Fig. 1); evaluating, at a point in the session data, a difference in the visual appearance of at least one changed element within the set of user interface elements (¶ 0036); classifying the at least one changed element as indicating an error (¶ 0043); storing an association between the error and the point in the session data (¶ 0042); and providing access to the point in the session data via the association (¶ 0043, 0048).
	As per claim 14, Cook teaches the method of Claim 11, wherein the at least one processor is further configured to detect the at least one changed element within the set of user interface elements (¶ 0036, 0043).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Chua et al. U.S. Patent Application Publication US2017/0364402A1.
 	As per claim 8, Cook teaches the computer system of Claim 6, wherein: the at least one changed element is classified in response to locating an identified keyword, and the identified keyword is included in the at least one changed element (¶ 0009).  Chua teaches the use of a symptom/error messages in a dictionary that correlates a plurality of keywords with a plurality of error messages (¶ 0043, 0033 wherein the symptom is described as the error message). It would have been obvious to one of ordinary skill in the art to use the process of Chua in the process of Cook. One of ordinary skill in the art would have been motivated to use the process of Chua in the process of Cook because Chua uses prior error logs to correlate the present error to past errors to remedy the present error, an explicit desire of Cook.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,314,609 to Rafey:  Visual error signature to input into a remediation engine comprising historical signature data.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113